Title: To George Washington from James McHenry, 9 November 1798
From: McHenry, James
To: Washington, George



My dear General
Philad. 9th Novr 1798half past 5 O Clock P.M.

I reced about 2 o’clock P.M. Col. Lear’s letter, dated at Wilmington, and a few minutes since, his second letter, dated at Chester.
I have engaged lodgings for you at Mrs Whites, in eighth Street

near the corner of Market Street, and stabling for your horses at Dunwoody’s which is in its neighbourhood. There has been no fever in the house, and I think under all circumstances, it is the most elegible of any of those that have been suggested or that has occurred to my mind.
The President is still at Quincy[,] Hamilton is here, and General Pinckney may be expected on Monday. I got to town yesterday evening, in tolerable health.
You mention coming in by the middle Ferry. We understand by the middle Ferry the Market Street Ferry. This is the best route for several reasons. It is the widest road and avoids all the late encamptments.
General McPherson intends to bring out a few of the volunteers so as to make your reception, a little military. Will you be good enough to inform me by the messenger who delivers this as near as may be the time which he may calculate upon your arrival at the Ferry. He laments his numbers will not be equal to the occasion and his wishes owing to the late sickness. Yours affectionately

James McHenry

